Name: Commission Decision of 2 February 1994 on Community financial assistance to improve the system of veterinary controls at the Community' s external frontier in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  agricultural policy;  cooperation policy;  tariff policy
 Date Published: 1994-02-15

 Avis juridique important|31994D0083Commission Decision of 2 February 1994 on Community financial assistance to improve the system of veterinary controls at the Community' s external frontier in Germany (Only the German text is authentic) Official Journal L 042 , 15/02/1994 P. 0018 - 0019COMMISSION DECISION of 2 February 1994 on Community financial assistance to improve the system of veterinary controls at the Community's external frontier in Germany (Only the German text is authentic) (94/83/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Commission Decision 93/439/EEC (2), and in particular Article 38 thereof, Whereas the German authorities have submitted to the Commission a national programme designed to improve external frontier controls on live animals and products of animal origin; whereas this programme comprises in particular the construction and renovation of the necessary infrastructure, the purchase of equipment for control purposes and the recruitment of additional staff, and is accompanied by all the appropriate financial information; Whereas stepping up veterinary inspection of external frontiers is one of the Community's priorities as a result of the completion of the internal market; Whereas, however, Community financial participation must not exceed the appropriations available for the purpose; whereas, therefore, it is important to identify priorities so as to ensure, in particular, more efficient Community financing; Whereas past experience has shown that special attention should be given to improving controls carried out at Community frontier inspection posts on its eastern borders; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme to improve the system of veterinary controls at the Community's external frontier in Germany set out in the Annex hereto is approved. Article 2 1. The Community's financial participation is set at 15 % of the total cost of the programme, with a ceiling of ECU 700 000. 2. The Community's financial participation is granted on the following terms: - 50 % at the start of the programme, which shall commence by 31 January 1994 at the latest, - the balance at the end of the programme, which shall be not later than 30 June 1995. Article 3 1. Payments shall be made in ecus. 2. The payment referred to in the first indent of Article 2 (2) shall be made on presentation to the Commission of an application for an advance. 3. The payment referrred to in the second indent of Article 2 (2) shall be made on submission of supporting documents. Article 4 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 2 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 203, 13. 8. 1993, p. 34. ANNEX 1. Pomellen post - Construction of the necessary buildings for the inspection of live animals and animal products. - Purchase of equipment for control purposes. Estimated cost: ECU 2,05 million. 2. Zinnwald post - construction of the necessary buildings for the inspection of live animals and products. - Purchase of equipment for control purposes. Estimated cost: ECU 2 million. 3. Frankfurt/Oder post - Purchase of equipment for control purposes. Estimated cost: ECU 0,25 million. 4. Forst post - Purchase of equipment for control purposes. Estimated cost: ECU 0,25 million.